IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA
KADEEM QUAISHAWN HART,
                                           NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                           FILE MOTION FOR REHEARING AND
                                           DISPOSITION THEREOF IF FILED
v.
                                           CASE NOS. 1D13-1754 & 1D13-1810
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 19, 2016.

An appeal from the Circuit Court for Duval County.
Charles W. Arnold, Judge.

Nancy A. Daniels, Public Defender, and Gail E. Anderson, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Jennifer J. Moore, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.


      AFFIRMED. See Kelsey v. State, 40 Fla. L. Weekly D1291, ––––So.3d –––

–, 2015 WL 3447138 (Fla. 1st DCA May 29, 2015) (On Motion for Rehearing),

rev. granted, No. SC15–2079, 2015 WL 7720518 (Fla. Nov. 19, 2015).

ROBERTS, CJ, and ROWE and KELSEY, JJ., CONCUR.